Citation Nr: 0738470	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis, to 
include as secondary to service-connected sinusitis.

2.  Entitlement to an initial increased (compensable) 
disability for service-connected sinusitis.

3.  Entitlement to an initial increased (compensable) 
disability for service-connected status post fracture of the 
right proximal fifth metacarpal bone.

4.  Entitlement to an initial increased (compensable) 
disability for service-connected meralgia paresthetica of the 
right leg.

5.  Entitlement to an initial increased (compensable) 
disability for service-connected status post amputation of 
the left fourth and fifth toes.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1984 to June 
1984 and from January 1988 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of service connection for bronchitis, to include as 
secondary to service-connected sinusitis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Sinusitis is more nearly approximates three to six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.

2.  Status post fracture of the right proximal fifth 
metacarpal bone is manifested by evidence of an old healed 
fracture and subjective weakness in grip strength; it is not 
analogous to an amputation of the finger.

3.  Meralgia paresthetica of the right leg is analogous to no 
more than mild to moderate paralysis of the external 
cutaneous nerve of the thigh.

4.  Status post amputation of the left fourth and fifth toes 
does not involve metatarsal joints.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.10, 4.97, Diagnostic Code 6514 (2007).

2.  The criteria for an initial compensable disability rating 
for status post fracture of the right proximal fifth 
metacarpal bone have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.71a, Diagnostic Code 5156, 5230 (2007).

3.  The criteria for an initial compensable disability rating 
for meralgia paresthetica of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.124a Diagnostic Code 8729 (2007). 

4.  The criteria for an initial compensable disability rating 
for status post amputation of the left fourth and fifth toes 
have not been met.  §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5172 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In January 2002, prior to the initial adjudication of the 
veteran's claims for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
each claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  

As to the issues of a higher initial rating for the now 
service-connected respective disabilities, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in July 2004 and March 2006, he was 
provided notice of information required to substantiate his 
increased disability rating claims.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of an April 
2006 supplemental statement of the case.  Thus, there is no 
prejudice as it pertains to the timing of the Dingess notice.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been given several VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, there 
is a distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) - that the present level of the 
veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings - does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  When the requirements for 
a compensable rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2007).

Sinusitis

The RO granted service connection for sinusitis by rating 
action dated in July 2003, and assigned a noncompensable 
disability rating, effective as of August 13, 2002, the date 
of discharge from service.

The veteran's sinusitis has been rated pursuant to the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6514, which 
provides the rating criteria for chronic sphenoid sinusitis.  
Pursuant to this diagnostic code, a 10 percent disability 
rating is warranted for one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or, three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

A 30 percent disability rating is warranted for sinusitis 
when there are three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

A maximum 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6514 (2007).

A private medical record from E. Leitherland, F.N.P., dated 
in May 2002, shows that the veteran was reported to have been 
treated, in pertinent part, for maxillary sinusitis.

A VA examination report dated in March 2003 shows that the 
veteran reported chronic sinusitis for years.  He described 
daily headaches, facial pain, and a pressure-like sensation 
over his cheeks and around the nose.  He also noted feeling 
stuffy.  A history of endoscopic sinus surgery in February 
2001 was provided, wherein an ethmoid and maxillary 
septoplasty were conducted.  Following the procedure, the 
veteran lost his sense of smell, for which the Board notes he 
has been awarded a separate disability rating.  The veteran 
reported continued coughing, headaches, stuffiness, and 
sneezing.  He also indicated that he had not taken any 
medication since his surgery and had not had to take days off 
from work as a result of his sinuses.  Physical examination 
revealed that the nares of the nose were clear and patent, 
and sinuses were nontender.  Diagnostic testing revealed 
mucosal thickening of the lateral wall of the left maxillary 
sinus.  The impression was chronic sinusitis status post 
ethmoidectomy and maxillary septoplasty with loss of the 
sense of smell.  Symptoms were said to be somewhat alleviated 
with surgery.

A private medical record from E. Leitherland, F.N.P., dated 
in October 2004, shows that the veteran was reported to have 
been treated, in pertinent part, for left maxillary 
sinusitis.

VA outpatient treatment records dated from August 2005 to 
September 2005 show intermittent reports of a history of 
sinusitis.

In February 2006, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
described that his sinusitis caused headaches and drainage.  
He also indicated that he had been prescribed antibiotics for 
treatment in December 2005 or January 2006.

VA outpatient treatment records dated from November 2005 to 
March 2006 show that the veteran was treated in November 2005 
for sinusitis.  The veteran had reported severe sinusitis, 
manifested by a four day history of severe pain over the 
sinuses accompanied by headaches.  Physical examination 
revealed tenderness over the ethmoid sinuses on both sides.  
The nasal mucosa was inflamed with some small boils noted 
over the external nares.  The veteran was prescribed 
antibiotics to take for a period of three weeks. 

A VA examination report dated in February 2006 shows that the 
veteran reported having headaches, nasal obstruction, left 
maxillary pain and pressure, occasional epistaxis and 
drainage.  He described taking antibiotics approximately once 
a month over the course of the preceding decades.  Physical 
examination revealed mild deviation of the caudal septum with 
approximately 30 percent nasal airway obstruction that 
improved with nasal decongestant.  He had small nares and a 
small two millimeter maxillary sinus ostium that appeared 
patent in the right middle meatus.  There was a significant 
amount of synechiae in the middle turbinate to the lateral 
nasal wall that precluded examination of the ethmoid bed.  
There was no purulence, polyp or mass throughout the oral 
cavity.  There were, however, clear mucin secretions 
throughout the nose.  The assessment was chronic 
rhinosinusitis.  The examiner added that while the veteran 
had reported some improvement following surgery, his symptoms 
had subsequently returned.

After reviewing the entire medical record, the Board finds 
that the veteran's sinusitis has been manifested throughout 
the appeal period by headaches, nasal obstruction, left 
maxillary pain and pressure, occasional epistaxis and 
drainage.  While the veteran does not have all of the 
symptomatology consistent with a 10 percent disability 
rating, the Board finds that overall the veteran's disability 
picture more nearly approximates three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Therefore, the criteria for the next higher rating of 10 
percent are warranted.  38 C.F.R. §§ 4.7, 4.21 (2007).  

A rating in excess of 10 percent is not warranted.  In this 
regard, there is no corroborating evidence showing that the 
veteran's service-connected sinusitis causes three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

After considering all the evidence of record, the Board finds 
that the evidence favors an initial 10 percent disability 
rating for sinusitis for the entire appeal period. The claim 
for a compensable initial rating for sinusitis must therefore 
be granted. See 38 U.S.C.A. § 5107(b) (West 2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


Status post fracture of the right proximal fifth metacarpal 
bone

The RO granted service connection for status post fracture of 
the right proximal fifth metacarpal bone by rating action 
dated in July 2003, and assigned a noncompensable disability 
rating, effective as of August 13, 2002, the date of 
discharge from service.

The veteran's status post fracture of the right proximal 
fifth metacarpal bone has been rated pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230, which 
provides the rating criteria for limitation of motion of the 
ring or little finger.  This diagnostic code provision 
provides for a noncompensable disability rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  Alternatively, Diagnostic Code 5227 
directs that unfavorable or favorable ankylosis of the ring 
or little finger, whether it affects the minor or major hand, 
also warrants a noncompensable disability rating.  
Furthermore, a 10 percent evaluation may be assigned for 
amputation of the little finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto. 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.

Service medical records dated in May 2002 reveal that the 
veteran sustained a fracture of the fifth metacarpal of the 
right hand, second to a four wheeler accident. 

A VA examination report dated in March 2003 showed normal 
range of motion of the right finger and no deformities were 
noted.  An X-ray of your right hand showed a healed fracture 
of the proximal portion of the fifth metacarpal.  The 
remaining bones were intact and joint spaces were normal.  
The impression was fracture of the fifth digit metacarpal, 
right hand X-rays indicating a healed fracture.

During the February 2006 RO hearing, the veteran reported 
experiencing pain, numbness, and stiffness of the fifth 
finger.

A VA examination report dated in February 2006 shows that the 
veteran described decreased grip strength of the right hand 
as well as weakness and stiffness.  He reported having no 
significant pain, and no impairment with activities of daily 
living.  Physical examination revealed a minimal amount of 
tenderness of the base of the fifth metacarpal to palpation.  
There was no evidence of ankylosis.  There was no pain on 
range of motion of the little finger, and no additional 
limitation of motion with repetition.  Grip strength in the 
right hand was 4-/5, however, this could not be explained 
with objective measures.  The impression was an old healed 
metacarpal fracture of the hand.  The examiner felt that the 
veteran was not giving great effort on objective evidence of 
grip strength.

As noted above, neither limitation of motion or ankylosis of 
either the minor nor major fifth finger joint warrants any 
more than a noncompensable disability rating. Absent 
involvement by other digits of the hand, or evidence of 
amputation, a compensable disability rating is not warranted 
for status post fracture of the right proximal fifth 
metacarpal bone.  Moreover, there is no ascertainable 
demonstration of additional limitation of function due to 
factors such as pain or weakness, which would amount to an 
amputation.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet App 202 (1995).  Thus, the next higher 10 
percent rating is not warranted.


Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected status post fracture of the right 
proximal fifth metacarpal bone more closely approximates the 
currently assigned noncompensable disability rating during 
the entire appeal period.  

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected status post 
fracture of the right proximal fifth metacarpal bone does not 
warrant a higher disability rating.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the medical 
evidence simply does not support the assignment of a higher 
rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

Meralgia paresthetica of the right leg

The RO granted service connection for meralgia paresthetica 
of the right leg by rating action dated in July 2003, and 
assigned a noncompensable disability rating, effective as of 
August 13, 2002, the date of discharge from service.

The veteran's meralgia paresthetica of the right leg has been 
rated pursuant to the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8729, which provides the rating criteria for 
neuralgia of the external cutaneous nerve of the thigh.  
Where paralysis is severe to complete, a maximum 10 percent 
disability rating is warranted.  Where paralysis is mild or 
moderate, a noncompensable rating is to be assigned.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  Under 38 C.F.R. 4.124a, 
"incomplete paralysis" is defined as that impairment 
indicative of a degree of loss or impaired function 
substantially less than the type of picture given for 
complete paralysis.  Stedman's Medical Dictionary defines 
paresis as partial or incomplete paralysis.  Stedman's 
Medical Dictionary 1316 (27th ed. 2000).

The veteran's service medical records show that the veteran 
injured his right leg when he fell while on guard duty in 
June 1985.  An electromyograph was conducted in October 1992 
which revealed abnormal findings.  The diagnosis was meralgia 
paresthetica of the right anterior thigh. 

A private medical treatment record from MedSouth Healthcare 
dated in January 2000 shows that physical examination 
revealed decreased sensation to the right upper thigh in an 
area anteriorly about two inches in diameter from the groin 
area to the knee.  The impression was nerve damage to the 
veteran's right leg, secondary to a motor vehicle accident in 
1974.

A VA examination report dated in March 2003 shows that the 
veteran reported a history of pain, numbness, and tingling 
involving the anterolateral surface of the right thigh.  He 
described that with activity such as extended walking, 
climbing, bending, or lifting, the pain could reach as high 
as six on a scale of 10.  With relaxation and medication, the 
pain would be reduced to a two on a scale of 10.  Physical 
examination revealed that pinprick and light touch were 
diminished on an broad band on the anterolateral aspect of 
the right thigh extending from the hips to the knees.  The 
diagnosis was meralgia paresthetica in the right leg.  It was 
noted that the condition was chronic, stable, and results in 
a lot of morbidity.

During the veteran's February 2006 RO hearing, the veteran 
reported having numbness and pain in the right leg which 
prevented him from standing more than 30 minutes at a time.  
He described that when the pain required that he sit down for 
relief.  He added that he did not experience any limitation 
of motion.

A VA examination report dated in February 2006 shows that the 
veteran reported daily pain in the right leg that was worse 
as the day progressed and which increased with prolonged 
walking or standing.  Physical examination revealed that the 
veteran could heel walk, toe walk and walk with a tandem 
gait.  Motor strength of the right lower extremity was 5/5.  
Deep tendon reflexes were 2+ in the right lower extremity.  
Pinprick sensation and light touch sensation were diminished 
on the anteriolateral aspect of the right thigh.  Sense of 
position and vibration were intact.  Electromyograph studies 
of the right lower extremity were within normal limits.  The 
impression was meralgia paresthetica.

The Board finds that the meralgia paresthetica of the right 
leg does not warrant an increased disability rating to 10 
percent.  Descriptions of the degree of impairment do not 
establish more than a moderate disability.  The veteran's 
functional impairment is no more than mild to moderate at 
worst, and the nerve conduction studies were within normal 
limits.  There is no evidence of severe to complete paralysis 
of the external cutaneous nerve of the thigh.  Therefore, a 
compensable disability rating under Diagnostic Code 8729 is 
not warranted.  

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected meralgia paresthetica of the right 
leg more closely approximates the currently assigned 
noncompensable disability rating for the entire appeal 
period.  

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected meralgia 
paresthetica of the right leg does not warrant a higher 
disability rating.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence simply does not 
support the assignment of a higher rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

Status post amputation of the left fourth and fifth toes

The RO granted service connection for status post amputation 
of the left fourth and fifth toes by rating action dated in 
July 2003, and assigned a noncompensable disability rating, 
effective as of August 13, 2002, the date of discharge from 
service.

The veteran's status post amputation of the left fourth and 
fifth toes has been rated pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5172, which provides the 
rating criteria for amputation of the toes, other than the 
great toe, with removal of the metatarsal head.  Where there 
is no metatarsal involvement a noncompensable disability 
rating is to be assigned.  Where there is involvement of one 
or two toes, a 20 percent disability rating is warranted.

The veteran's service medical records reveal that the veteran 
was treated in July 1996 following an accident in which a 
shotgun discharges, causing an associated injury to the left 
foot described as a partial amputation of the left fifth 
metatarsal and fourth toe.  A skin graft was placed on the 
wound.  The veteran described mild aches and pains of the 
fourth and fifth toes which were aggravated by cold weather.  
He reported pain with walking in cold weather, but otherwise, 
occasional mild dull ache with no real limitation of 
function.  He had never required medication for this.  There 
was no numbness, tingling, or any neurological features 
associated with this injury.  Physical examination revealed 
that the left fifth digit was slightly shorter then on the 
right, however, it was well healed with a mild scar at the 
distal aspect and had a  normally growing toenail.  An X-ray 
of the left foot showed bones and joints normal with no acute 
fractures or dislocations.  The impression was status post 
amputation of the left fourth and fifth toes with no 
significant residuals.

During the veteran's February 2006 RO hearing, he described 
experiencing pain in the foot where his toes had been 
amputated.  The veteran added that there was no limitation of 
motion, but that the pain was exacerbated when he would put 
on his shoes.

A VA examination report dated in February 2006, shows that 
the veteran reported having to use insert pads in his left 
shoe.  He described having significant pain in the left foot 
with standing for more than one hour.  Physical examination 
revealed no obvious evidence of amputation.  There was 
evidence of a soft tissue injury which left a very mild and 
very small scar at the inferior aspect of the left fourth and 
fifth toes.  There was no loss of length or boney 
architecture.  There was no pain with range of motion 
testing, and no additional limitation of motion with 
repetitive use.  There was no evidence of edema, instability, 
or weakness.  The examiner stated that it was conceivable 
that pain could further limit function, particularly after 
standing all day, but that it was not feasible to express 
this in terms of additional limitation of motion, as it could 
not be determined with any degree of medical certainty.

A review of the evidence of record makes it clear that a 
compensable disability rating under Diagnostic Code 5172 is 
not appropriate.  There is no evidence that the veteran's 
service-connected amputation involved removal of the 
metatarsal head.  Additionally, there is no evidence showing 
that he has impairment which is analogous to amputation with 
removal of the metatarsal head.  Objective findings have been 
minimal.  (See VA examinations in 2003 and 2006).

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected status post amputation of the left 
fourth and fifth toes more closely approximates the currently 
assigned noncompensable disability rating during the entire 
appeal period.  

In view of the objective evidence cited above, the Board 
finds that the veteran's service-connected status post 
amputation of the left fourth and fifth toes does not warrant 
a higher disability rating.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the medical evidence simply does 
not support the assignment of a higher rating, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 10 percent disability for service-connected 
sinusitis is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

An initial increased (compensable) disability for service-
connected status post fracture of the right proximal fifth 
metacarpal bone is denied.

An initial increased (compensable) disability for service-
connected meralgia paresthetica of the right leg is denied.

An initial increased (compensable) disability for service-
connected status post amputation of the left fourth and fifth 
toes is denied.


REMAND

As to the issue of service connection for bronchitis, to 
include as secondary to service-connected sinusitis, a remand 
is required prior to further adjudication of this matter.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran contends that he has current bronchitis which is 
due to service or which is secondary to or aggravated by his 
service-connected sinusitis.  See generally Allen v. Brown, 7 
Vet. App. 439 (1995).  Service medical records show that he 
has been diagnosed as having bronchitis.  The record suggests 
that the condition is due to smoking.  The claims file shows 
that the veteran has a long history of smoking.

An opinion should be obtained as to whether any currently 
diagnosed bronchitis of the veteran is due to smoking in 
service, due to some factor outside of smoking in service, 
due to the service-connected sinusitis or whether his 
service-connected sinusitis aggravates a current bronchitis 
disability.  The fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for an appropriate VA examination 
so as to ascertain the nature and 
etiology of his asserted bronchitis.  The 
claims file and a copy of this Remand 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests that are deemed necessary by 
the examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the examiner 
is asked to address the following:

a)  Whether the veteran currently has 
bronchitis or any chronic residuals of 
bronchitis.

b)  If bronchitis or residuals thereof is 
found, state whether it is due to the 
veteran smoking in service.

c)  If bronchitis or residuals thereof is 
found, state whether it is due to some 
factor outside of smoking in service.  If 
so, identify the factor in service which 
caused bronchitis.

d)  If bronchitis or residuals thereof is 
found, state whether the service-
connected sinusitis aggravates (i.e., 
permanently worsened) a current 
bronchitis disability or residuals 
thereof.  If aggravation is found, the 
degree of aggravation must be 
specifically identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC shall then review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report, which must be 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the doctor for 
correction.  38 C.F.R. § 4.2 (2007); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO/AMC shall readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


